Citation Nr: 1728838	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-27 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for residuals of left eye injury.

2. Entitlement to an initial compensable disability rating for scars of the right thumb and index finger.

3. Entitlement to an initial rating in excess of 10 percent disabling for residuals of a right thumb injury with angulation defect and osteoarthritis, and right index finger injury.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1958 to September 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2010 and September 2012 rating decisions of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  

During the pendency of the appeal, a March 2017 rating decision granted service connection for left and right knee replacement, radiculopathy right lower extremity, and thoracolumbar degenerative joint disease (DJD) and degenerative disc disease.  Therefore, as the RO granted the benefits sought on appeal, those issues are no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456 (1994).

In November 2016, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain a new VA examination to determine the nature and severity of the Veteran's service connected right index finger scar and residuals of a right thumb injury.  The AOJ was additionally instructed to obtain a VA examination to determine the nature and etiology of any residual of a left eye injury.  The Board notes that the requested VA examinations were obtained in January and May 2017 and have been associated with the claims file.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes that the Veteran filed a claim for service connection for residuals of a right thumb and right index finger injury in December 2009.  A February 2010 rating decision denied the Veteran's claims and the Veteran filed a timely Notice of Disagreement in September 2010.  The Board notes that a Statement of the Case (SOC) was never issued for either the right thumb or right index finger claims on appeal.  However, a September 2012 rating decision granted service connection for residuals of a right thumb injury with angulation defect and osteoarthritis and assigned a non-compensable rating.  Additionally, a May 2017 rating decision granted a 10 percent rating effective December 2009 for a right thumb and index finger disability; thereby the Veteran's service connection claim for residuals of a right index finger injury has been granted and assigned a rating in combination with the Veteran's right thumb disability which is on appeal.  A Supplemental SOC addressing the combined rating was issued in May 2017.  Accordingly, the Board has recharacterized the issue on appeal to include both the Veteran's right thumb and index finger.

Additionally, as the increased rating granted by the May 2017 rating decision is not the maximum allowable, that issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of an increased initial rating for residuals of a right thumb and index finger injury is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's left eye disorders did not originate in service or within a year of service, and are not otherwise etiologically related to the Veteran's active service.

2. The scars of the right thumb and index finger are not painful or unstable; the scars do not cause additional functional impairment of the affected area.


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of left eye injury are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2. The criteria for an initial compensable rating for scars of the right thumb and index finger are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.31, 4.10, 4.40, 4.118, Diagnostic Codes (DCs) 7800-7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was provided a 38 U.S.C.A. § 5103(a)-compliant notice in December 2009.  The notice additionally provided information regarding establishing effective dates.  Thereafter, the claims were readjudicated in a May 2017 supplemental statement of the case (SSOC).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent May 2017 SSOC.  

The Board also finds the duty to assist requirements have been fulfilled.  The Veteran was provided a VA examination with regard to his service-connection claim for residuals of left eye disability that occurred in May 2011.  In a November 2016 Remand the Board determined that the May 2011 examination was inadequate because the VA examiner did not provide etiological opinions for all left eye disorders identified.  The Veteran was provided a new VA examination that occurred in January 2017.  The Board has reviewed the examination report and finds it is adequate to adjudicate the service-connection claim on appeal.

The Veteran was also provided with VA examinations for his scars of the right thumb and index finger disability that occurred in May 2011, November 2015, January 2017 and May 2017.  The Board has reviewed the examination reports and finds they are adequate to adjudicate that issue on appeal.

Additionally, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Lay assertions may also serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Left Eye Injury

The Veteran seeks service connection for residual left eye disorders.  Specifically, the Veteran asserts service connection for residual left eye disorders that resulted from a burn injury during active duty service.  After a review of the evidence of record, the Board finds that entitlement to service connection for residuals of a left eye injury is not warranted.

The Veteran's December 1957 enlistment examination noted normal eyes and opthalmoscopic clinical evaluation; although the Veteran was noted to have a refractive error.  Vision in his left eye was noted as 20/40 and the Veteran denied any eye trouble.  A January 1958 medical record noted defective visual acuity.  A July 1961 extension of enlistment examination noted normal eyes and opthalmoscopic clinical evaluation.  The Veteran passed his color vision test and his left eye vision was noted as 20/20.  The Veteran underwent another examination in September 1961 after re-enlisting.  The examination report noted normal eyes and opthalmoscopic clinical evaluation.  The Veteran did not undergo a color vision test and his left eye vision was noted as 20/20.  A March 1963 STR shows the Veteran was treated aboard the USS John A. Bole (DD755) for hot cigarette ash in his left eye.  An eye examination revealed a slight 1 mm lesion at "6 o'clock" on his cornea.  The Veteran was treated with ointments and the eye was noted as patched.  Lastly, a September 1967 separation examination noted normal eyes and opthalmoscopic clinical evaluation.  Left eye vision was noted as 20/20 and he was also noted to have defective color vision.  The Veteran denied any eye trouble.

Post-service records include a November 1999 VA medical record showing the Veteran complained of having dry eyes that burned and were itchy at times.  No visual changes were reported and the Veteran stated he did not want to get glasses.  The Veteran was noted to be allergic to some eye washes.  In February 2000, the Veteran complained of red eyes and claimed he had scars on both eyes.  The Veteran was diagnosed with bilateral pinguecula.  No corneal staining was found.  The Veteran was reassured by the physician that nothing was wrong and no return appointment was deemed necessary at that time.  In January 2001 the Veteran complained of itchy eyes that occurred when he burned wood.  The physician noted no trauma, disease or surgery.  A January 2002 medical record also noted no disease, trauma or surgery in relation to the Veteran's eyes.

A June 2003 VA optometry medical record noted that the Veteran had an allergic reaction to an eye wash that was in an old first aid kit.  The eye wash was also noted as possibly contaminated and containing boric acid.  The Veteran reported using artificial tears since with no problems.  The Veteran further complained of not being able to see his TV well and reported seeing flashes and streaks.  An October 2004 VA medical record shows the Veteran complained of persistent redness and itching of his eyes.  He reported trying artificial tears and Claritin which did not help.  The physician noted pterygium bilaterally with conjunctivae injected.  He was diagnosed with allergic rhinitis.  In April 2006 the Veteran complained of a red, itchy left eye and vague visual changes.  He reported that it seemed as if "something [was] trying to close his eye out."  He further reported that objects had a "heat wave" appearance.  The Veteran was diagnosed with pterygium, pinguecula, and conjunctivitis.  A May 2009 VA optometry record noted the following left eye diagnoses: astigmatism, cataracts, dry eyes, transient vision loss, elastosis with fibrosis and focal calcification, and pinguecula.

The Veteran underwent a VA examination in May 2011.  The Veteran reported burning his left eye during service.  The Veteran also reported no lasting effects from his in-service injury, but stated he eventually noticed left sided vision loss within the past three to four years.  The Veteran attributed his current left eye vision loss to his in-service injury.  The examiner noted a past medical history for bilateral cataracts, pinguecula, dry eyes, transient vision loss and subjective visual disturbance.  With regard to the diagnosed cataracts, the examiner opined that it was "less likely than likely his cataracts are secondary to his previous ocular burn."  The examiner noted that the cataracts did not affect his peripheral vision or his best-corrected vision.  The examiner stated that he was unable to detect any vision loss corresponding to the Veteran's complaint and found no signs of a previous ocular burn.  The examiner further noted that the most likely etiology of a thermal burn resulting in visual field loss would be from corneal scarring, but found no such scar or conjunctival lesion.  As to his diagnosed cataracts, the examiner found that it would be extremely unlikely to have been caused by a burn and noted that the Veteran had milder bilateral cataracts than expected for a person his age.  Lastly, the examiner noted subtle findings for pseudoexfoliation (PFX) material in the left eye which was thought to be a genetic condition in which there was no established link with ocular trauma and which would become more common with age.  As a result, the examiner opined that it was "less likely than likely that this patient has experienced any long term adverse sequelae (including vision loss) from his previous ocular injury ..."

During a January 2013 DRO hearing the Veteran testified that he had problems with his peripheral vision.  Initially, the Veteran testified that he was unsure when he first started noticing peripheral vision problems, but stated it could have been immediately after his in-service left eye injury or sometime after his discharge from service.  The Veteran later testified that he was certain that his peripheral vision problem began during service but that he paid no attention to it and cited drinking a lot during that time.      

An April 2014 VA optometry record noted a past medical history for a left eye burn injury in the 1960s, cataracts, dry eyes, transient vision loss last reported in 2006, pterygium and a biopsy revealing elastosis with fibrosis and focal calcification of the left eye.  The Veteran was currently assessed with astigmatism, hyperopia, presbyopia, pinguecula, dry eyes, cataracts, possible early lens exfoliation, transient vision loss with subjective visual disturbance, and headaches with a positive temporal artery.  The medical record also indicates the Veteran underwent selective laser trabeculoplasty (SLT).  

In June 2014, the Veteran underwent a VA optometry evaluation due to vague symptoms of possible PXF glaucoma.  The Veteran reported a "dragging" sensation in his left eye once in a while which was not accompanied by any vision changes.  He reported no headaches or double vision.  The Veteran was assessed with PXF with prior concern for glaucoma and pre-surgical nuclear sclerotic cataract (NSC).

A November 2016 VA optometry record shows that the Veteran complained of dryness and stated that he felt his left eye vision was closing in on him.  Another November 2016 VA optometry record shows the Veteran complained of burning, itching and redness on and off the past few weeks.  The Veteran's past medical history noted a left eye burn injury, elastosis with fibrosis and focal calcification (medical records show this occurred in 2007), anatomic narrow angles, PFX of the left anterior capsule, dry eye, Fuch's dystrophy, subjective visual disturbance in 2006, and pinguecula.  The Veteran was currently diagnosed with rosacea and chronic ocular allergies bilaterally. 

As noted above, in a November 2016 decision the Board found the May 2011 VA examination inadequate as the examiner did not provide medical nexus opinions for all left eye diagnoses.  The Veteran underwent another VA examination in January 2017.  The examiner noted the following left eye diagnoses: age related nuclear sclerotic and cortical cataracts diagnosed in 2008; Meibomian gland dysfunction with secondary dry eye diagnosed in 2008; Fuch's corneal dystrophy diagnosed in 2009; PFX material on anterior lens capsule diagnosed in 2011; and posterior vitreous detachment diagnosed in 2008.  The Veteran currently complained of dry eye symptoms accompanied by burning and itching.  The Veteran also reported that his left eye vision seemed hazier than his right eye.  

For each left eye condition diagnosed the examiner opined that it was "less likely than not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness."  For the diagnosed age related nuclear sclerotic and cortical cataracts, the examiner based her medical opinion on the Veteran's age and the degree and type of cataracts found which did not affect his peripheral vision and minimally affected his best-corrected vision.  Accordingly, the examiner found the condition less likely than not secondary to the in-service left eye injury.  For the diagnosed Meibomian gland dysfunction with secondary dry eye, the examiner noted that the condition was more prevalent with increasing age and that the Veteran had an increased risk factor due to rosacea.  Additionally, the examiner found that the binocular condition was not consistent with the type of documented ocular injury that occurred during service.  As to the Fuch's corneal dystrophy the examiner found that that condition had a typical onset between the ages of 50 and 60 and was largely a hereditary condition.  The examiner also noted that the condition was not consistent with the documented left eye injury.  The Veteran's diagnosed PFX material on anterior lens capsule was found to be a common ocular manifestation of a systemic disease and was not found consistent with the type of ocular injury that occurred during service; although the exact etiology remained unclear.  Lastly, with regard to the diagnosed posterior vitreous detachment the examiner found the condition most common in people over the age of 50.  Since the Veteran was diagnosed at age 66 the examiner found it less likely than not the condition was secondary to the in-service left eye injury that occurred in 1963.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131 (West 2014); Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, the Veteran has been diagnosed with several left eye disorders including age related nuclear sclerotic and cortical cataracts, Meibomian gland dysfunction with secondary dry eye, Fuch's corneal dystrophy, PFX material on anterior lens capsule, and posterior vitreous detachment.  Thus, the Veteran clearly has current diagnoses and the remaining question is whether these disorders are related to service.  

The Board notes that there is no medical evidence providing a causal connection between the variously diagnosed left eye disorders and the in-service left eye burn injury.  In this regard, the Board finds the January 2017 VA examination report the most probative evidence of record.  The examiner conducted a thorough evaluation of the Veteran's left eye and provided a detailed list of all left eye disorders diagnosed.  The examiner also went through each diagnosed eye disorder and provided a complete rationale as to why she found each "less likely than not" caused by the in-service left eye burn injury.  

The January 2017 medical opinion is also supported by the medical opinion provided by the May 2011 VA examiner.  The Board notes that the May 2011 VA examination was previously found inadequate to adjudicate the issue on appeal based on the fact that the examiner did not provide a medical opinion for each left eye condition diagnosed.  However, the examiner did provide an opinion as to the Veteran's diagnosed cataracts and additionally found that it was "less likely than likely that this patient has experienced any long term adverse sequelae (including vision loss) from his previous ocular injury ..."  In this respect, the May 2011 VA examination bolsters the probative value of the January 2017 medical opinion.  Importantly, there is no medical evidence to the contrary.

The Board recognizes the Veteran's assertion that his current left eye disorders are related to his service related left eye burn injury.  In this regard, the Board notes that the Veteran has offered differing statements as to when he first noticed his current left eye disorders.  During the May 2011 VA examination the Veteran reported noticing left sided vision loss within the past three to four years.  During a January 2013 DRO hearing the Veteran initially testified that he was unsure when he first noticed his symptoms consisting of peripheral vision problems, and later testified he was certain those symptoms began during service.  Accordingly, the Board finds the Veteran has been an unreliable historian as to when he first noticed symptoms related to his current left eye disorders.

Despite the contradictory statements, the Veteran is considered competent to report the observable manifestations of his claimed disabilities.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  In this regard, a review of the record reveals post-service medical records in which the Veteran initially reported symptoms only consisting of red, dry, burning and itchy eyes between 1999 and 2003.  The Board notes that the Veteran reported scars on both eyes in February 2000, but the VA physician found no corneal staining.  Additionally, a review of the record show the Veteran first reported symptoms of vision problems in June 2003 during which time the Veteran complained of not being able to see his TV well and reported seeing flashes and streaks.  Importantly, this record does not relate an eye injury to service but due to an allergic reaction to an old, possibly contaminated, eye wash kit that contained boric acid.  

Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the diagnosis and etiology of eye disorders falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (lay persons not competent to diagnose cancer).  In any event, to the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the medical evidence of record including the January 2017 VA examiner's opinion who determined that there was no nexus between the Veteran's variously diagnosed left eye disorders and his in-service left eye burn injury.  The examiner has training, knowledge, and expertise on which she relied to form her opinions, and she provided persuasive rationales for them.  

Thus, after reviewing the evidence of record the Board finds there is no causal connection between the claimed in-service injury and the current left eye disorders; thus, the third Shedden requirement has not been met.  Although the Veteran is entitled to the benefit-of-the-doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for residual left eye disorders.  The claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1995).

Scars of the Right Thumb and Index Finger

The Veteran's scars are rated non-compensable.  The rating criteria for evaluating scars are set forth at 38 C.F.R. § 4.118, DCs 7800-7805.  DC 7805 provides that scars (including linear scars) not otherwise rated under DCs 7800-7804 are to be rated based on any disabling effects not provided for by those codes.  In addition, the effects of scars otherwise rated under DCs 7800-7804 are to be considered.  38 C.F.R. § 4.118, DC 7805 (2016).

Under DC 7804, one or two scars that are unstable or painful warrants a 10 percent rating, three or four scars that are unstable or painful warrants a 20 percent rating, and five or more scars that are unstable or painful warrants a 30 percent rating. 38 C.F.R. § 4.118, DC 7804 (2016). 

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Note (1) (2016).  If one or more scars are both unstable and painful, an additional 10 percent is added to the rating that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, DC 7800, Note (2) (2016).  

A May 2011 VA examination shows two scars located at the dorsal aspect of the right thumb measured; one measuring .1 cm x 1.5 cm, and the other measuring .1 cm x 6.5 cm.  A scar was also located at the right distal interphalangeal joint (DIP) on the index finger measuring .1 cm x 1 cm.  Neither of the scars was found manifested by pain or skin breakdown.  Additionally, the examiner found no inflammation, edema or keloid formation.  

During a January 2013 DRO hearing the Veteran testified that he had pain all through his thumb.  He further testified that that area of his scar felt "kind of numb" when he ran his finger over it.  In addition, the Veteran testified that he had never noticed losing skin on the top of his scar.  

At a November 2015 VA examination the Veteran's right thumb scar measured 6.5 cm x .2 cm, and his right index scar measured .1 cm x .1 cm.  The scars were not found painful or unstable or manifested by redness or edema.

Lastly, during a January 2017 VA examination, the Veteran's scar on his right thumb was found linear and measuring 6.5 cm.  The scar on the right index finger was found measuring 2 cm.  Neither scars were found painful, unstable or due to burns.  Additionally, neither scar was found to result in limitation of motion.  Lastly, the examiner found that the scars did not impact the Veteran's ability to work.

The Board notes that there is no other pertinent evidence of record concerning the manifestations of the Veteran's residual scars.  Thus, at no time during the period on appeal had the Veteran's service-connected condition been manifested by unstable or painful scars, or encompassed an area of 144 square inches or greater.  The only symptom the Veteran attributed to his condition was numbness.  Moreover, during the January 2017 VA examination, the Veteran did not report any complaints attributable to his scar; thus, the Board finds no evidence of functional loss attributable to his disability.  Accordingly, based upon the evidence of record the Board finds that the Veteran's scar residuals were not manifested by any symptoms subject to a compensable rating pursuant to the rating criteria under 38 C.F.R. § 4.118.  Thus, an initial compensable is not warranted.  38 C.F.R. § 4.118, DC 7805 (2016).

The Board has also considered whether a higher rating would be warranted under other diagnostic codes.  38 C.F.R. § 4.118, DCs 7800 through 7802, provide other rating criteria relating to scars.  The Board finds that DCs 7800 (disfigurement of the head, face, or neck), 7801 (scars other than head, face, or neck, that are deep and nonlinear), and 7802 (superficial scars other than head, face, or neck, that do not cause limited motion, and that cover an area of 144 square inches or greater), are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Therefore, the Board finds that a rating under another diagnostic code would not be appropriate in the current case on appeal.  

Accordingly, a compensable rating is not warranted at any time since the effective date of service connection and the appeal is denied.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.118 (2016).

Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that, throughout the period on appeal, the Veteran's service-connected scars were adequately contemplated by the regular schedule rating criteria.  An evaluation in excess of those assigned is provided for certain manifestations but the medical evidence reflects that those manifestations were not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran is currently rated under 38 C.F.R. § 4.118, DC 7805, based upon the manifestations of his scar residuals including his reported symptom of numbness to touch.  

Consequently, the Board finds that referral for extraschedular consideration is not required.  The schedular rating criteria also provide for higher ratings for more severe symptomatology, which are not shown.  Therefore, there is no need to consider the downstream consideration of whether there is marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board notes that the Veteran has not asserted that he was unemployable solely because of his service-connected disability during this period.  Thus, the Board finds that an implied claim for a total disability rating based on unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).







ORDER

Entitlement to service connection for residuals of left eye injury is denied.

Entitlement to an initial compensable rating prior to June 25, 2012 for scars of the right thumb and index finger is denied.


REMAND

The Board regrets the delay but finds that a remand is warranted for additional development and to provide an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In November 2016, the Board remanded this case and instructed the AOJ to obtain a new VA examination to determine the nature and severity of the Veteran's service connected residuals of a right thumb injury.  The Veteran was provided a VA examination in May 2017.  The examiner noted an angulation defect from a tendon injury and osteoarthritis.  The Veteran reported pain and decreased grip strength.  He further reported that his right hand locked up when he used it.  The Veteran's right thumb disability was manifested by the following range of motion (ROM) findings: maximum extension of the metacarpophalangeal joint (MCP) to 0 degrees and interphalangeal joint (IP) to 0 degrees; and maximum flexion of MCP to 40 degrees and IP to 30 degrees.  However, no ROM testing was performed for the Veteran's right index finger or any other digit besides his bilateral thumb.  

LOM of the index finger is rated under 38 C.F.R. § 4.71a, DC 5229.  Pursuant to DC 5229, LOM of the index or long finger warrants a 10 percent disability rating for a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr, 21 Vet. App. at 312.  

As such, the Board finds the May 2017 VA examination inadequate for rating purposes as no ROM testing was performed for the index finger and a new VA examination is necessary to properly adjudicate the issue on appeal.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected right thumb and index finger disabilities.  The electronic claim file should be made accessible for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria including whether the disability is manifested by ankylosis and/or whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  The examiner must provide a complete rationale for any opinion expressed.

3. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


